DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on July 13, 2021.  Claims 3-6, 12, 17, 18, 23, 29-31 and 38-40 have been amended.  Claims 3-40 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Independent claims 3, 29, 30 and 40 have been amended to recite “causing to perform dunning or a notification of non-payment to a destination user regardless of a disallow setting of a destination information processing terminal associated with the destination user, the destination user being one of a non-paying user from among the one or more second users, a friend of the non-paying user, or a guarantor of the non-paying user”.  Amended claim 17 recites “causing the BOT to perform the dunning for the payment to one second user of the second users having passed a corresponding one of the payment deadlines, regardless that one of the second information processing terminals associated with the one second user is set to reject the dunning for the payment”.  Amended claim 18 recites “causing the BOT to perform the notification of nonpayment of one second user of the second users to a third user related to the one second user, regardless that an information processing terminal associated with the third user is set to reject the notification of nonpayment”.  Paragraph [0182] discusses a dunning BOT can be operated so as not to be set to be unpermitted, that is, to be always permitted.  However, the specification when examined as a whole does not disclose how the function or result of forcing blocked messages onto another user’s device is performed or achieved.
Accordingly, claims 3, 17, 18, 29, 30 and 40 fail to comply with the written description requirement.  Claims 2-16, 19-28 and 31-39 are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The methods of claims 3 and 30, and terminal of claims 29 and 40 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 3 as an example, claims 3, 29, 30 and 40 recite: 
3. A method for performing adjustment of payment between a first user associated with a first information processing terminal registered in a group managed on a server and one or more second users associated with one or more second information processing terminals registered in the group, the method comprising: 
displaying the one or more second users associated with the one or more second information processing terminals on a screen of the first information processing terminal; 
selecting persons who accept payment from the displayed one or more second users, via an interface on the screen of the first information processing terminal; and
causing to perform dunning or a notification of non-payment to a destination user regardless of a disallow setting of a destination information processing terminal associated with the destination user, the destination user being one of a non-paying user from among the one or more second users, a friend of the non-paying user, or a guarantor of the non-paying user.

Referring to the bolded limitations above, independent claims 3, 29, 30 and 40 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 3, 29, 30 and 40 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 3, 29, 30 and 40 only recite the simple commercial interaction of transferring funds with a nonpayment reminder that is in the subcategory of business relations.  In view of the amendment adding the dunning or nonpayment notification, the claims are now also directed to a legal interaction as dunning activity is regulated in the United States.  Accordingly, each of claims 3, 29, 30 and 40 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such e.g., to receive, store, or transmit data), the recitation in claims 3, 29, 30 and 40 of servers and information processing terminals does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 3, 29, 30 and 40 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 3, 29, 30 and 40, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, transferring money to pay a portion of a group bill using a mobile device and reminders for nonpayment is well known as evidenced by the references cited on the PTO-892.  Moreover, the server 110 and terminals 151-153 of claims 3, 29, 30 and 40 are known devices, as discussed in paragraph [0053] of the Applicant’s specification.   Accordingly, claims 3, 29, 30 and 40 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 3, 29, 30 and 40 are not patent eligible.  Dependent claims 4-28 and 31-39 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 4-28 and 31-39 merely refine the abstract idea of the commercial interaction of transferring money using an app or UI that does not improve computer functionality (2A2, please see MPEP 2106.05(a) which cites Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) holding that arranging transactional information on a graphical user interface in a manner that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-40 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2016/0117670) in view of Ledford (US 2017/0221066).
Claim 3 recites:
A method for performing adjustment of payment between a first user associated with a first information processing terminal registered in a group managed on a server and one or more second users associated with one or more second information processing terminals registered in the group, the method comprising: (Davis, Fig. 3A, [0127], process for user to send payment to another user, server 108, sender client device 104a, recipient client device 104b)
displaying the one or more second users associated with the one or more second information processing terminals on a screen of the first information processing terminal; selecting persons who accept payment from the displayed one or more second users, via an interface on the screen of the first information processing terminal; and  (Davis, Fig. 4A, [0159], contacts user interface 404 includes payment status indicator)
causing to perform dunning or a notification of non-payment to a destination user regardless of a disallow setting of a destination information processing terminal associated with the destination user, the destination user being one of a non-paying user from among the one or more second users, a friend of the non-paying user, or a guarantor of the non-paying user.  (Davis, [0209], reminder option 504 can 
Claim 29 corresponds to claim 3 and is rejected on the same grounds.  Regarding claim 29, Davis, Fig. 3A, [0127], server 108, client device 104a.
Claim 4 recites:
The method according to claim 3, further comprising: enabling, by the first information processing terminal, conversations with the one or more second information processing terminals via a chat room managed on the server; and (Davis, Fig. 4A, [0156], system 100 integrates electronic messaging and payment; Fig. 4A, [0161], [0162], chatting, messaging GUI; [0380], chat room)

Claim 5 recites:
The method according to claim 4, triggering near field communication between the first information processing terminal and the second information processing terminals based on a shaking motion.  (Davis, [0048], electronic communication between two or more computing devices; [0082], user input detector 208 can detect user interaction including swipe gestures; [0099], near field communication)
Claim 6 recites:
The method according to claim 3, further comprising: after selecting the persons who accept the payment, deciding payment amounts for the persons who accept the payment by a flick operation to a payment amount area displayed on the screen.  (Davis, Fig. 4B, [0169], user interacts with any of the message input controls 424a-e in order to compose and send a message or a payment to one or more co-users via the system 100; [0082], user input detector 208 can detect user interaction including swipe gestures)
Claim 7 recites:
The method according to claim 3, further comprising: after selecting the persons who accept payment, integrating at least some of the persons who accept the payment to one or more objects by a flick operation, the one or more objects being displayed on the screen and representing one or more of the persons accepting the payment.  (Davis, Fig. 4B, [0169], user interacts with any of the message input controls 424a-e in order to compose and send a message or a payment to one or more co-users via the system 100, including interactions of the user’s finger with the payment control 424b)

Claim 8 recites:
The method according to claim 7, further comprising: after integrating the at least some of the persons accepting payment, displaying an integrated number on each of the integrated one or more objects.  (Davis, Fig. 8C, [0258], in the custom request interface 820, user can populate custom request amounts 822 for each of the users individually)
Claim 9 recites:
The method of claim 3, further comprising: selecting some of the persons who are exempted from payment from the displayed one or more second users via the interface on the screen.  (Davis, [0257], user can modify list by adding or removing members)
Claim 10 recites:
The method according to claim 3, further comprising: after selecting the persons who accept payment, displaying a confirmation screen on the screen, the confirmation screen including a confirmation region in which payment situations of the persons accepting the payment are confirmable, the displaying the confirmation screen 3GDY/rcApplication No.: 16/868,841Docket No.: 18511LN-000002-US including displaying a region having areas corresponding to bearing ratios of the persons accepting the payment.  (Davis, Fig. 2, [0158], network application 204 sends payment complete status update to the sender client device 104b and a payment claimed status update to the recipient client device; Fig. 8C, [0258], payment request interface 810 can split the total amount 812 equally by selecting the option 818a or the total amount 812 in a custom fashion by selecting custom option 818b)
Claim 11 recites:
The method according to claim 10, wherein an area corresponding to a total of the bearing ratios of the persons accepting the payment corresponds to a total area of the confirmation region on the confirmation screen.  (Davis, Fig. 8C, [0259], payment message includes information provided in the 
Claim 12 recites:
The method according to claim 3, further comprising: enabling conversations between the first user associated with the first information processing terminal and the one or more second users associated with the one or more second information processing terminals via a chat room managed on the server; (Davis, [0161], a user can access a contacts user interface 404 and determine which co-users are active, and thus, available to chat about a payment transaction)
transmitting a payment request to the second information processing terminals; receiving responses from the second information processing terminals; (Davis, Fig. 4C, [0171], the payment user interface 415 can allow a user to initiate a payment transaction (send a payment, request a payment, etc.) while simultaneously viewing messages with one or more co-users party to the payment transaction)
requesting the server to manage payment methods and payment deadlines of the one or more second users associated with the second information processing terminals based on the responses from the second information processing terminals; conversing with a BOT managed on the server via the chat room; and causing the BOT to perform the dunning for the payment to one of the second users having passed a corresponding one of the payment deadlines. (Davis, Fig. 8D, [0261], upon selecting the notification control 840, the user interface manager 206 can provide a notification interface 844 including allowing the sender to apply social pressure by reminding the recipient of the payment transaction by selecting a reminder option) 



Claim 13 recites:
The method according to claim 12, further comprising: linking the BOT to the group.  (Davis, [0260], network application 204 to process the payment request, user interface manager 202 to provide a notification indicator 840 over a notification control 842)
Claim 14 recites:
The method according to claim 12, further comprising: 4GDY/rcApplication No.: 16/868,841Docket No.: 18511LN-000002-US displaying the BOT in a chat room in which one of second users having passed a corresponding one of the payment deadlines participates.  (Davis, [0259], the payment message generator 216 can prepare and send a payment message to the network application 204 including information provided in the payment request interface 810 and/or the custom request interface 820, such as for example identification of each of the users and a payment amount to send to each of the users; [0261], reminder option causing message or notification to appear at the sender client device 104a and/or within the messaging interface 412 at the sender client device 104a)
Claim 15 recites:
The method according to claim 12, further comprising: causing the BOT to analyze a conversation content in a chat room in which one of the second users having passed a corresponding one of the payment deadlines participates and appears.  (Davis, Fig. 2, [0094]-[0098], message analyzer 212; Figs. 2 and 5D, [0209], the network application 202 can send a notification to the recipient indicating that the sender has yet to provide a payment credential) 
Claim 16 recites:
The method according to claim 12, further comprising: causing the BOT to provide the notification of nonpayment of one second user of the second users to an information processing terminal associated with a third user relating to the one second user.  (Davis, [0209], the system can generate and post social network posts to the accounts of the sender and/or the recipient noting the 
Claim 17 recites:
The method according to claim 12, further comprising: causing the BOT to perform the dunning for the payment to one second user of the second users having passed a corresponding one of the payment deadlines, regardless that one of the second information processing terminals associated with the one second user is set to reject the dunning for the payment.  (Davis, [0209], the system can generate and post social network posts, which are outside the app and read on the above feature under BRI)
Claim 18 recites:
The method according to claim 12, further comprising: causing the BOT to perform the notification of nonpayment of one second user of the second users to a third user related to the one second user, regardless that an information processing terminal associated with the third user is set to reject the notification of nonpayment.  (Davis, [0209], the system can generate and post social network posts, which are outside the app and read on the above feature under BRI)
Claim 19 recites:
The method according to claim 3, further comprising: enabling conversations between the first user associated with the first information processing terminal and the one or more second user associated with the one or more second information processing terminals, via a chat room managed on the server; transmitting a payment request to the second information processing terminals; receiving responses from the second information processing terminals; (Davis, Fig. 4C, [0171], the payment user interface 415 can allow a user to initiate a payment transaction (send a payment, request a payment, etc.) while simultaneously viewing messages with one or more co-users party to the payment transaction)

setting a guarantor of payment for at least one of the second users associated with the second information processing terminals; and requesting an information processing terminal of the guarantor to advance the payment for the at least one of the second users having passed a corresponding one of the payment deadlines.  (Davis, Fig. 8C, [0258]-[0263], user can pay total cost associated with the group event; [0045], [0191], [0209]-[0211], [0215], [0261], [0302], [0308], payment reminders)
Claim 20 recites:
The method according to claim 19, wherein the setting the guarantor includes receiving consent from a user to be set as the guarantor.  (Davis, Fig. 8C, [0258]-[0263], user can pay total cost associated with the group event)
Claim 21 recites:
The method according to claim 19, further comprising: receiving an advance from the information processing terminal of the guarantor.  (Davis, Fig. 8C, [0258]-[0263], user can pay total cost associated with the group event)
Claim 22 recites:
The method according to claim 19, further comprising: registering the guarantor in a same chat group as the at least one of the second users.  (Davis, Fig. 4C, [0171], the payment user interface 415 can allow a user to initiate a payment transaction (send a payment, request a payment, etc.) while simultaneously viewing messages with one or more co-users party to the payment transaction)

Claim 23 recites:
The method according to claim 19, further comprising: registering the guarantor in a different chat group from the at least one of the second users.  (Davis, Figs. 8B and 9B, [0267], the system 100 can present a payment request interface 810 including the list of users 814c, 814d, 814e which can modified to include more, fewer or different users than those listed)
Claim 24 recites:
The method according to claim 19, further comprising: after receiving the payment for the at least one of the second users having passed a corresponding one of the payment deadlines from the guarantor, causing the guarantor to notify the at least one of the second users associated with the second information processing terminals of the second user that the payment for the at least one of the second users has been made by the guarantor.  (Davis, Fig. 8C, [0258]-[0263], user can pay total cost associated with the group event; [0045], [0191], [0209]-[0211], [0215], [0261], [0302], [0308], payment reminders)
Claim 25 recites:
The method according to claim 3, further comprising: enabling conversations between the first user associated with the first information processing terminal and the one or more second users associated with the one or more second information processing terminals via a chat room managed on the server; transmitting a payment request to the second information processing terminals; receiving responses from the second information processing terminals; (Davis, Fig. 4C, [0171], the payment user interface 415 can allow a user to initiate a payment transaction (send a payment, request a payment, etc.) while simultaneously viewing messages with one or more co-users party to the payment transaction)
requesting the server to manage payment methods and payment deadlines of the one or more second users associated with the second information processing terminals by receiving the responses 
setting a friend user who is a friend of one of the second users associated with the second information processing terminals; and 7GDY/rcApplication No.: 16/868,841Docket No.: 18511LN-000002-US notifying an information processing terminal of the friend user who is the friend of the one of the second users having passed a corresponding one of the payment deadlines, via the server.  (Davis, [0088], [0156], friends list; [0212], network application 204 can provide social network posts in the feed of the sender, the recipient, or "friends" of the sender or the recipient which can indicate that a payment from the sender to the recipient has been initiated but is pending until the sender provides a payment credential)
Claim 26 recites:
The method according to claim 25, further comprising: registering the friend user in a same chat group as the one of the second users.  (Davis, [0161], active co-users can chat through contacts user interface)
Claim 27 recites:
The method according to claim 25, further comprising: registering the friend user in a different chat group from the one of the second users.  (Davis, Figs. 8B and 9B, [0267], the system 100 can present a payment request interface 810 including the list of users 814c, 814d, 814e which can modified to include more, fewer or different users than those listed)
Claim 28 recites:
The method according to claim 25, further comprising: causing the friend user to notify the one of the second users that the friend user receives a notice.  (Davis, [0088], [0156], friends list; [0212], network application 204 can provide social network posts in the feed of the sender, the recipient, or 
Claim 30 recites:
A method for performing adjustment of payment between a first user associated with a first information processing terminal and one or more second users associated with one or more second information processing terminals, the method comprising: enabling conversations between the first user associated with the first information processing terminal and the second users associated with the second user terminals via a chat room managed on a server; transmitting a payment request to the second information processing terminals; receiving responses from the second information processing terminals; and (Davis, Fig. 4C, [0171], the payment user interface 415 can allow a user to initiate a payment transaction (send a payment, request a payment, etc.) while simultaneously viewing messages with one or more co-users party to the payment transaction)
requesting the server to manage payment methods and payment deadlines of the second users associated with the second information processing terminals based on the responses from the second information processing terminals; and  (Davis, Fig. 2, [0094]-[0098], message analyzer 212; Figs. 2 and 5D, [0209], the network application 202 can send a notification to the recipient indicating that the sender has yet to provide a payment credential)
causing to perform dunning or a notification of non-payment to a destination user regardless of a disallow setting of a destination information processing terminal associated with the destination user, the destination user being one of a non-paying user from among the one or more second users, a friend of the non-paying user, or a guarantor of the non-paying user.  (Davis, [0209], reminder option 504 can cause the system 100 to send a message to the sender to complete the payment transaction.  Davis, [0209] further notes the system can generate and post social network posts to the accounts of the sender and/or the recipient noting the pending payment to create social pressure for the sender to 
Claim 31 recites:
The method according to claim 30, wherein the transmitting the payment request transmits the payment request to second information processing terminals after the first information processing terminal reads a receipt describing a total amount of the payment.  (Davis, [0264], system 100 can infer group event based on input from vendor)
Claim 32 recites:
The method according to claim 30, further comprising: obtaining a payment request amount by dividing a total amount by a number of the first information processing terminal and the second information processing terminals.  (Davis, Fig. 8B, [0258],  payment request interface 810 can split the total amount 812 equally by selecting the option 818a)
Claim 33 recites:
The method according to claim 30, wherein the transmitting the payment request includes setting a payment request amount of at least one of the second users different from a payment amount of the first user.  (Davis, Fig. 8B, [0258], payment request interface 810 can split the total amount 812 in a custom fashion by selecting custom option 818b)
Claim 34 recites:
The method according to claim 30, further comprising: adjusting payment request amounts to the second information processing terminals who participate in the payment.  (Davis, Fig. 8B, [0258],  payment request interface 810 can split the total amount 812 in a custom fashion by selecting custom option 818b)
Claim 35 recites:
The method according to claim 34, wherein the adjusting adjusts payment request amounts to the second information processing terminals to be unequal.  (Davis, Fig. 8B, [0258],  payment request interface 810 can split the total amount 812 in a custom fashion by selecting custom option 818b)
Claim 36 recites:
The method according to claim 30, further comprising: dunning one of the second users having passed a corresponding one of the payment deadlines based on a specific request from the server.  (Davis, [0045], [0191], [0209]-[0211], [0215], [0261], [0302], [0308], payment reminders)
Claim 37 recites:
The method according to claim 30, further comprising: requesting the server to dun one of the second users having passed a corresponding one of the payment deadlines.  (Davis, [0045], [0191], [0209]-[0211], [0215], [0261], [0302], [0308], payment reminders)


Claim 38 recites:
The method according to claim 30, further comprising: receiving, by the first information processing terminal, the responses from the second information processing terminals via near field communication.  (Davis, [0048], electronic communication between two or more computing devices; [0099], near field communication)  
Claim 39 recites:
The method according to claim 30, wherein the receiving the responses from the second information processing terminals includes triggering a near field communication between the first information processing terminal and the second information processing terminals based on a shaking motion of the second information processing terminals.  (Davis, [0048], electronic communication between two or more computing devices; [0082], user input detector 208 can detect user interaction including swipe gestures)
Claim 40 recites:
An information terminal, comprising: a processor configured to execute computer-readable code such that the processor causes the information processing terminal to perform adjustment processing of payment between users registered in a group managed on a server, the users including a first user associated with the information processing terminal and one or more second users associated with one or more other information processing terminals, and (Davis, Fig. 3A, [0127], process for user to send payment to another user, server 108, sender client device 104a, recipient client device 104b)
the adjustment processing including, enabling conversations between the first user associated with the information processing terminal and the one or more second users associated with the one or more other information processing terminals via a chat room managed on the server, transmitting a payment request to the one or more other information processing terminals, receiving responses from the one or more other information processing terminals, (Davis, Fig. 4C, [0171], the payment user 
requesting the server to manage payment methods and payment deadlines of the second users associated with the one or more other information processing terminals based on the responses from the one or more other information processing terminals; and  (Davis, Fig. 2, [0094]-[0098], message analyzer 212; Figs. 2 and 5D, [0209], the network application 202 can send a notification to the recipient indicating that the sender has yet to provide a payment credential)
causing to perform dunning or a notification of non-payment to a destination user regardless of a disallow setting of a destination information processing terminal associated with the destination user, the destination user being one of a non-paying user from among the one or more second users, a friend of the non-paying user, or a guarantor of the non-paying user.  (Davis, [0209], reminder option 504 can cause the system 100 to send a message to the sender to complete the payment transaction.  Davis, [0209] further notes the system can generate and post social network posts to the accounts of the sender and/or the recipient noting the pending payment to create social pressure for the sender to provide a credential to complete the transaction.  See also Davis, [0045], [0209], [0215], [0261].  Although the disclosure in Davis showing a reminder option to a social network outside of the control of an user’s electronic device is believed to show the above-noted feature of Davis on its own under BRI, it is further respectfully noted that Ledford, [0192]-[0194], discusses delivering a non-payment message to a recipient in view of a customer blocking receipt of a non-payment message.  It would have been obvious to a person of ordinary skill in the art at the time of filing to deliver the reminder of Davis even in view of the non-payor blocking messages as disclosed in Ledford in order to apply pressure on a non-payor as discussed in Davis, [0209].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Ledford in Davis since the claimed 

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered and are addressed below.
Regarding the objection to claim 23, this objection has been withdrawn based on the amendment to claim 23.
Regarding the rejections of claims 5 and 39 under 35 U.S.C. 112(a), these rejections have been withdrawn in view of the amendments to claims 5 and 39.
Regarding the rejections of claims 17 and 18 under 35 U.S.C. 112(a), these rejections have been maintained for the reasons discussed above.  As the remarks only contained the general allegation that “This rejection has been rendered moot by the present amendments”, there are no arguments to respond to.
Regarding the rejections of claims 4 and 5 under 35 U.S.C. 112(b), these rejections have been withdrawn in view of the amendments to claims 4 and 5.
Regarding the rejections of claims 3-40 under 35 U.S.C. 101, these rejections have been maintained for the reasons discussed above.  As the remarks only contained the general allegation that “This rejection has been rendered moot by the present amendments”, there are no arguments to respond to.
Regarding the prior art rejections under 35 U.S.C. 102, Applicant’s amendments have been fully considered and the amended claims are addressed in detail above.  Applicant argues that Davis does not 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a payment item in the technological environment of a mobile phone.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, splitting payment, electronic messaging, electronic fund transfers and dunning notices, are all familiar elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ledford (US 2017/0004501) discusses non-payment messages, [0162].
Samet (US 2016/0063461) discusses dunning regulations and dunning messages, [0035].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692